USDC IN/ND case 3:20-cv-00685-DRL-MGG document 11 filed 12/04/20 page 1 of 4


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

    JOHN M. GLESKE and AUDREY GLESKE,

                          Plaintiffs,

         v.                                                  CAUSE NO. 3:20-CV-685 DRL-MGG

    JAYCO, INC. and
    ENTEGRA COACH, INC.,

                          Defendants.

                                          OPINION & ORDER

        John and Audrey Gleske filed suit against the manufacturers of their recreational vehicle

because it had powderpost beetle damage. The two companies—called Jayco here for short and for

reasons that appear accurate1—removed the case based on federal question and diversity jurisdiction.

The Gleskes now ask the court to remand the case to state court. The court denies their motion.

        Diversity jurisdiction doesn’t exist because Jayco falls within the forum defendant rule. See 28

U.S.C. § 1441(b)(2). That leaves only federal question jurisdiction. The Gleskes sued under a federal

statute, the Magnuson-Moss Warranty Act (MMWA), 15 U.S.C. § 2301 et seq., and pursued at least six

state law claims based on warranty, contract, product liability, and alleged deceptive acts. The Gleskes

argue that a single federal question isn’t sufficient for removal when most claims rest on state law,

despite the court’s supplemental jurisdiction over state law claims. See 28 U.S.C. § 1367.

        The Gleskes cite Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 813 (1986), for the

proposition that “a federal issue in a state cause of action does not automatically confer federal-

question jurisdiction.” That case isn’t on point here because the MMWA claim is a federal cause of


1 The Gleskes sued two companies, but it seems Jayco, Inc. manufactured the unit and that “Entegra Coach”
remains just an assumed name of Jayco after a merger between Jayco, Inc. and Entegra Coach, Inc. in 2009.
Because the parties concede that the forum defendant rule obviates the need to discuss diversity jurisdiction,
the precise defendants and their citizenship aren’t a concern.
USDC IN/ND case 3:20-cv-00685-DRL-MGG document 11 filed 12/04/20 page 2 of 4


action, not a state cause of action involving a federal issue. See id.; see, e.g., Knopick v. Jayco, Inc., 895 F.3d

525, 528 (7th Cir. 2018). “Under the Magnuson-Moss Warranty Act, federal district courts have the

authority to adjudicate disputes between consumers and warrantors [so long as] the amount in

controversy is at least $50,000.” Knopick, 895 F.3d at 528 (citing 15 U.S.C. §§ 2310(d)(1)(B), (3)(B)).

         Jayco has the burden of establishing federal jurisdiction as the removing party. See Schur v.

L.A. Weight Loss Centers, Inc., 577 F.3d 752, 758 (7th Cir. 2009). “When it comes to invoking federal

question jurisdiction, the bar is low.” McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 681 (7th Cir.

2014). The court has jurisdiction over a claim arising under federal law. See 28 U.S.C. § 1331. This

dispute concerns a warranty claim covered by the MMWA that isn’t immaterial to the suit, see, e.g., Steel

Co. v. Citizens for a Better Environment, 523 U.S. 83, 89 (1998), so a federal question exists.

        Jayco also must demonstrate to a “reasonable probability” that the amount in controversy

exceeds $50,000. See Schimmer v. Jaguar Cars, Inc., 384 F.3d 402, 404 (7th Cir. 2004). In a MMWA case

that relies on state law causes of action, the formula for the amount in controversy is “the price of a

replacement vehicle, minus both the present value of the allegedly defective car and the value that the

plaintiff received from the use of the allegedly defective car.” Id. at 406 (citations omitted). Jayco has

made that showing, and it seems the Gleskes concede the controverted amount exceeds the

jurisdictional floor (ECF 10 at 2).

        The court has supplemental jurisdiction over the state law claims. See 28 U.S.C. § 1367. There

is no legitimate question that the state law claims here form part of the same case or controversy under

Article III of the United States Constitution. The state claims originate from the same set of operative

facts—the manufacture of this unit, the damage caused by the powderpost beetles, and the warranties

and representations that comprised this sale. See United Mine Workers of America v. Gibbs, 383 U.S. 715,

725 (1966) (“state and federal claims must derive from a common nucleus of operative fact” to sustain

supplemental jurisdiction).



                                                        2
USDC IN/ND case 3:20-cv-00685-DRL-MGG document 11 filed 12/04/20 page 3 of 4


        The Gleskes develop no compelling argument for the court to decline its supplemental

jurisdiction over the state law claims under 28 U.S.C. § 1367(c). They say the statute’s plain language

permits the court to decline supplemental jurisdiction over state law claims when they predominate

over federal issues. True enough, see 28 U.S.C. § 1367(c)(2), but declining supplemental jurisdiction

isn’t a party’s right but an option of discretion that the court exercises “in the manner that best serves

the principles of economy, convenience, fairness, and comity.” City of Chicago v. Int’l College of Surgeons,

522 U.S. 156, 172-73 (1997). The Gleskes never explain why splitting this case—keeping the MMWA

claim here and favoring a state forum for the state claims—promotes economy, convenience, or

fairness. And it would not. See, e.g., Montano v. City of Chicago, 375 F.3d 593, 602 (7th Cir. 2004) (district

court abused discretion by declining jurisdiction when it created more litigation). The Gleskes offer

the weight of numbers—six to one—but predominance typically concerns the type or nature of claims,

not their mere numbers. See Ervin v. OS Rest. Servs., Inc., 632 F.3d 971, 980 (7th Cir. 2011); see also City

of Chicago, 522 U.S. at 173 (permitting district courts to consider “the nature of the state law claims,

the character of the governing law, and the relationship between the state and federal claims”).

        The Gleskes are certainly right that these state claims are matters of state law, but they aren’t

complex and aren’t unlike many product and warranty issues paired with the MMWA this court sees

frequently given the recreational vehicle industry here. There is little risk to comity then. The MMWA

certainly rises and falls with reference to state law, which might in the right case favor a state forum.

See, e.g., Schimmer, 384 F.3d at 405 (MMWA “allows consumers to enforce written and implied

warranties in federal court, borrowing state law causes of action”); Priebe v. Autobarn, Ltd., 240 F.3d

584, 587 (7th Cir. 2001) (MMWA “does not provide an independent basis for liability; it only provides

for federal jurisdiction for some state claims”). But here the claims dovetail in that this suit’s driving

force sounds in contact and warranty, and thus is wedded to a significant MMWA claim, with a product

liability claim a natural cousin, and deceptive sales practices or fraud not foreign to it. See City of Chicago,



                                                       3
USDC IN/ND case 3:20-cv-00685-DRL-MGG document 11 filed 12/04/20 page 4 of 4


522 U.S. at 173. It cannot be said here that the MMWA claim isn’t “substantial” within the meaning

of federal question jurisdiction. See Duke Power Co. v. Carolina Env’t Study Group, Inc., 438 U.S. 59, 70-

71 (1978); Hagans v. Lavine, 415 U.S. 528, 534-38 (1974).

        Federal courts, including in this district, frequently exercise federal question jurisdiction over

MMWA claims and supplemental jurisdiction over related state law claims. This case isn’t outside the

mine run. There are no circumstances here that suggest the court should decline to exercise

supplemental jurisdiction. That may well change if the MMWA claim goes away, but that isn’t the

situation facing the court today. Accordingly, the court DENIES the motion to remand (ECF 5).

        SO ORDERED.

        December 4, 2020                                 s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    4
